HUDOCK, Judge,
dissenting.
Because I believe 75 Pa.C.S.A., section 4306 applies only to periods of diminished light conditions, and not to daylight conditions as existed in the instant case, I must respectfully dissent.
Section 4302(a) of the Motor Vehicle Code provides:
§ 4302. Periods for requiring lighted lamps
(a) General rule. — The operator of a vehicle upon a highway shall display the lighted head lamps and other lamps and illuminating devices required under this chapter for different classes of vehicles, subject to exceptions with respect to parked vehicles, at the following times:
(1) Between sunset and sunrise.
(2) Any time when, due to insufficient light or unfavorable atmospheric conditions, including rain, snow, sleet, hail, fog, smoke or smog, persons and vehicles on the highway are not clearly discernible to the operator for a distance of 1,000 feet ahead.
75 Pa.C.S.A. § 4302(a).
Since the alleged violation here occurred at midday and the Commonwealth did not establish that atmospheric conditions limited visibility to less than 1,000 feet, the provisions of 75 Pa.C.S.A., section 4306, regulating the use of headlight beams within 500 feet of an approaching vehicle have no application.
To read the provisions of section 4306 without reference to section 4302, as the majority does, results in a rather odd mandate of section 4306(a) that a driver must turn on his low beams when within 500 feet of an approaching vehicle even at midday under a blazing August sun, for the section states that the driver “shall” do so. Obviously, the legislature could not have intended such a strange result.
While Appellant’s purpose in flashing his lights — warning other motorists of the presence of a police radar unit — may not be commendable, he was not charged with any sort of obstruction of justice or hindering law enforcement. I would reverse his conviction and order his discharge.